FILED
                             NOT FOR PUBLICATION                           DEC 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BLANCA ESPERANZA CARILLO-                        No. 12-70696
CERON,
                                                 Agency No. A099-467-134
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Blanca Esperanza Carillo-Ceron, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and

grant in part the petition for review, and we remand.

      We reject Carillo-Ceron’s contentions related to streamlining because the

BIA did not issue a streamlined decision.

      Substantial evidence supports the agency’s denial of Carillo-Ceron’s CAT

claim because Carillo-Ceron failed to establish it is more likely than not she would

be tortured by or with the consent or acquiescence of the government if returned to

El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      In denying Carillo-Ceron’s asylum and withholding of removal claims, the

agency found Carillo-Ceron failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077,

1079 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N.

Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014).

Thus, we remand Carillo-Ceron’s asylum and withholding of removal claims to


                                            2                                       12-70696
determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam). In light of this remand, we do not reach Carillo-

Ceron’s remaining challenges to the agency’s denial of her asylum and

withholding of removal claims at this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                    12-70696